                                                     Notice Recipients
District/Off: 1126−2                         User: admin                         Date Created: 04/06/2020
Case: 20−01344−DSC13                         Form ID: 309I                       Total: 17


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Yvonne DeCarlo Johnson        800 Jeffrey Circle        Birmingham, AL 35235
tr          Bradford W. Caraway        Chapter 13 Standing Trustee         P O Box 10848         Birmingham, AL 35202−0848
cr          PRA Receivables Management, LLC           PO Box 41021          Norfolk, VA 23541
aty         Daisy M. Holder       1625 Financial Ctr, 505 20th St N        Birmingham, AL 35203
10418709 AT&T Mobility           PO Box 536216          Atlanta, GA 30353
10418708 Aspen Dental         PO Box 1578          Albany, NY 12201
10418710 Attorney General          US Department of Justice        10th Street and Constitution Ave NW        Washington, DC
            20202
10418711 Chevron and Texaco Visa Card           c/o Advanced Call Center Technologies          PO Box 9091        Johnson City,
            TN 37615
10418712 Chevron−Texaco/Synchrony Bank             Attn: Bankruptcy Department          PO Box 960012         Orlando, FL
            32896
10418713 Discover Card         PO Box 30943          Salt Lake City, UT 84130
10418714 First National Bank of Omaha         PO Box 2557           Omaha, NE 68103
10418715 Internal Revenue Service         PO Box 7346         Philadelphia, PA 19101
10418716 Mr. Cooper          Attn: Bankruptcy Department         PO Box 619094          Dallas, TX 75261
10418857 PRA Receivables Management, LLC              PO Box 41021          Norfolk, VA 23541
10418717 Santander Consumer USA            Attn: Bankruptcy Department          PO Box 560284         Dallas, TX 75356
10418718 Target Card Services         PO Box 660170          Dallas, TX 75266
10418719 United States Attorney        Northern District of Alabama         1801 4th Avenue North        Birmingham, AL
            35203
                                                                                                                   TOTAL: 17




    Case 20-01344-DSC13                Doc 11-1 Filed 04/06/20 Entered 04/06/20 09:36:41                               Desc Ch
                                     13 First Mtg: Notice Recipients Page 1 of 1
